Citation Nr: 1017479	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-20 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for left ankle 
disability.

4.  Entitlement to service connection for neck disability.

5.  Entitlement to an evaluation in excess of 30 percent 
disabling for bronchitis with asthmatic attacks.

6.  Entitlement to an evaluation in excess of 10 percent 
disabling for hypertension.

7.  Entitlement to a compensable evaluation for hearing loss.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to April 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2003, January 2004, and December 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The issues of service connection for chest pain and increased 
evaluations for bronchitis with asthmatic attacks, 
hypertension, and hearing loss being remanded are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's GERD, left ankle disability, and neck 
disability did not have onset in active service and are not 
otherwise etiologically related to active service.

CONCLUSION OF LAW

The criteria for service connection for GERD, left ankle 
disability, and neck disability have not been met. 38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Service treatment records are absent for any complaint of or 
treatment for GERD, a left ankle fracture, or a neck injury.  
A separation report of medical examination from March 1987 
indicated normal clinical evaluations of the Veteran's 
abdomen, lower extremities, feet, and spine.  In an 
associated report of medical history, the Veteran reported 
that she did not then have, or had previously had, frequent 
indigestion, stomach, liver, or intestinal trouble, broken 
bones, foot trouble, or any bone, joint, or other deformity, 
providing factual evidence against her own claims.  

The Board notes the Veteran's contention, through her 
representative, that the Veteran's service treatment records 
reflect in-service treatment for her claimed conditions.  
Specifically, the Veteran refers to a June 1981 report which 
indicated swelling of the feet, and pain and tenderness in 
the left leg from October 1983.  However, these service 
treatment reports do not indicate any in-service traumatic 
event, particularly a left ankle fracture as the Veteran 
claims.

In addition, the Veteran alleges that the she experienced 
"back/neck pain" in August 1983.  However, upon closer 
review of the service treatment report, the Veteran 
complained of left side and back pain.  There was no 
indication of neck pain or a neck injury in that treatment 
report.

The Veteran's service treatment records, overall, provide 
evidence against her claims for service connection as they 
fail to establish a requirement for service connection, an 
in-service disease or injury, or a chronic problem.

The Board notes the lengthy period between the Veteran's 
active service and when she first began treatment for GERD.  
Indeed, post-service treatment reports indicated that the 
Veteran was first diagnosed with GERD in July 1999.  This 
long lapse of time (over a decade after separation from 
active service) is evidence against a finding that any GERD 
had its onset during service or is related to her service.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints).

Private treatment reports indicate that the Veteran was 
treated for left ankle pain and swelling in June 2001.  
However, he was not diagnosed with a ankle disability at that 
time.  Similarly, the Veteran complained of neck pain and 
swelling in January 2002.  There was no diagnosis of a neck 
disability associated with his reported neck pain.

Further, the post-service medical records do not indicate a 
clear chronic problem or clear indications of chronic 
disability.  In this regard, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  

In short, the record is absent for any objective evidence 
that the Veteran currently has a left ankle disability or a 
neck disability (not simply treatment for injury, but a 
chronic problem associated with service years ago).  As 
discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a "disability."  See 38 U.S.C.A. §1110.  
Hence, in the absence of proof of a present disability, there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223,225 (1992).

Based on the above, the preponderance of the evidence of 
record is against a grant of service connection for GERD, 
left ankle fracture, and neck injury, and her claims must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in July 2003.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The July 2003 notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted.  See 
Dingess, supra.  However, since this decision affirms the 
RO's denials of service connection for GERD, left ankle 
fracture, and a neck injury, the Veteran is not prejudiced by 
the failure to provide her that further information.  That 
is, as the Board finds that service connection is not 
warranted for the claims for service connection at issue on 
this appeal, no ratings or effective dates will be assigned 
and any questions as to such assignments are rendered moot.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

VA has not obtained a medical opinion as to whether the 
Veteran's GERD, left ankle pain, and neck pain had onset 
during service or was otherwise etiologically related to her 
service.  As discussed above, there is no competent evidence 
that the Veteran has had a left ankle disability or neck 
disability during any time period on appeal.  Although the 
Veteran asserts that she suffered from a left ankle fracture 
and neck injury in service, the record is absent for any 
evidence of persisting or recurring symptoms of the alleged 
injuries, either during active service or during any period 
of time encompassed by the Veteran's claim.  Therefore, the 
first factor in determining whether a medical examination is 
necessary is not satisfied and the Board declines to afford 
the Veteran an examination.

In addition, the record is absent for any evidence of the 
second element discussed in McLendon, an event, injury, or 
disease occurring in service or within a presumptive period.  
For that matter, there is no competent evidence of record of 
any association between the Veteran's GERD, left ankle pain, 
and neck pain and his service.  For these reasons, the Board 
declines to afford the Veteran a VA examination or obtain 
medical opinions in this case.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for left ankle fracture is 
denied.

Entitlement to service connection for a neck injury is 
denied.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the further delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, a notice compliant letter addressing the requirements 
in Dingess was not sent to the Veteran.  Upon remand, a 
letter should be sent to the Veteran in compliance with 
Dingess.

Multiple service treatment records reveal the Veteran's 
complaints of chest pain.  In-service treatment reports 
indicated the Veteran reported chest pain and/or shortness of 
breath on the following dates: August 1983, July 1984, April 
1985, August 1985, September 1985, and March 1987.

Post-service medical records also reveal the Veteran's 
complaints of chest pain.  A private consultative report from 
January 2001 indicated that the Veteran reported chest pain.

As noted above, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Veteran is certainly competent to state that she has or 
has had chest pain as she is describing a symptom and 
identifying pain is not making a statement or assertion of 
causation.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1)whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
appellant's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran has demonstrated in-service 
complaints of chest pain and current complaints of chest pain 
and hypertension.  The Board finds an indication of a nexus 
between her service and post-service reports.  Thus, a nexus 
opinion should be obtained to determine a diagnosis and 
etiology of the Veteran's chest pain.

The Board also notes that the Veteran is currently service-
connected for cardiomyopathy with congestive heart failure.  
Upon remand, the examiner should also opine as to whether the 
Veteran's in-service and post-service chest pain is related 
to or is aggravated by any service-connected disabilities.

The Veteran last underwent VA examinations of her bronchitis 
with asthmatic attacks, hypertension, and hearing loss in 
March 2008.  Her representative argues, in a March 2010 
statement, that the Veteran's bronchitis, hypertension, and 
hearing loss have worsened since the March 2008 examinations.

The Court has held that when a Veteran alleges that his or 
her service-connected disability has worsened since he or she 
was previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity).  Given the 
foregoing, on remand, the Veteran should be scheduled for VA 
examinations to determine the current nature and severity of 
her service-connected bronchitis with asthmatic attacks, 
hypertension, and hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran fully compliant notice 
as addressed in Dingess.  Specifically, 
inform the Veteran as to how VA assigns 
disability ratings and effective dates.

2.  Schedule the Veteran for a VA 
examination to determine the following:

a. Whether she currently has a disability 
related to her in-service and post-service 
chest pain (aside from her service-
connected disabilities), and if so, to 
ascertain the etiology of that disability.  
The claims folder must be made available 
to and reviewed by the examiner and the 
examiner must annotate the examination 
report that the claims folder was 
reviewed.  All necessary tests should be 
conducted and all clinical findings 
reported in detail.

The examiner should provide a diagnosis 
for any disability found on examination 
(apart from the Veteran's service-
connected cardiomyopathy with congestive 
heart failure and hypertension), if any, 
and state the medical basis and underlying 
pathology for any disability found.  The 
examiner is to opine whether it is at 
least as likely as not (50 percent or more 
likelihood) that any currently diagnosed 
disability associated with the Veteran's 
chest pain had its onset during active 
service or is related to or aggravated by 
any in-service injury or disease.

If the Veteran does not have a diagnosed 
disability associated with her chest 
pains, or that the problem is simply a 
residual of her service connected 
disability, the examiner should so state.

b.  The examiner is also requested to 
identify all symptoms and manifestations 
of the Veteran's service connected 
bronchitis with asthmatic attacks that 
have contributed to the Veteran's overall 
psychological, social, and occupational 
functioning.

A complete medical rationale must be 
provided for all determinations and 
opinions.  This rationale must indicate 
the objective medical findings leading to 
the determination or opinion.

c.  Determine the nature and current level 
of severity of the Veteran's service-
connected hypertension.  

3.  Schedule the Veteran for a VA 
audiology examination to determine the 
nature and current level of severity of 
the Veteran's service-connected hearing 
loss.  The claims file must be made 
available to the examiner for review.  The 
examiner should review the claims folder 
in conjunction with this request, and the 
examination report should indicate that 
such review has occurred.

The examiner is requested to identify all 
symptoms and manifestations of the 
Veteran's service connected hearing loss 
that have contributed to the Veteran's 
overall psychological, social, and 
occupational functioning.

4.  Then, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


